a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Queens County, dated November 28, 1979, dismissing his petition. On this court’s own motion, the matter is hereby converted to a CPLR article 78 proceeding in light of the sentences subsequently imposed on petitioner for independent crimes (see CPLR 103, subd [c]; Matter of Piersma v Henderson, 60 AD2d 1001, affd 44 NY2d 982). Judgment affirmed, without costs or disbursements. The record adequately supports the determination that it was petitioner’s choice to refuse to appear at the scheduled parole revocation hearing. Cohalan, J. P., Margett, O’Connor and Weinstein, JJ., concur.